Citation Nr: 1618885	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  08-33 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for lumbar spine disability, claimed as herniated lumbar disc.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for dysthymic disorder and depression.

4.  Entitlement to a rating in excess of 40 percent for type 2 diabetes mellitus.

5.  Entitlement to a compensable rating for bilateral hearing loss.

6.  Entitlement to a compensable rating for erectile dysfunction.

7.  Entitlement to a compensable rating for hypertension.

8.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969 and from June 1976 to December 1983.  These matters come before the Board of Veterans' Affairs (Board) on appeal from January 2008 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The January 2008 rating decision, in pertinent part, granted service connection for erectile dysfunction and assigned a noncompensable rating, effective December 22, 2006; continued a 40 percent rating for diabetes mellitus with hypertension; continued a noncompensable rating for bilateral hearing loss; denied service connection for a sleep disorder and posttraumatic stress disorder (PTSD); and confirmed and continued the previous denial of service connection for herniated lumbar disc L5-S1.  The May 2013 rating decision continued a noncompensable rating for hypertension and denied service connection for dysthymic disorder and depression.  An August 2015 rating decision granted service connection for PTSD and assigned a 30 percent rating effective December 22, 2006.  As that constitutes a full grant of benefits sought on appeal, the PTSD claim is no longer pending before the Board.

At the February 2016 hearing before the Board, the Veteran's representative stated that VA permitted a clear and unmistakable error in not awarding the Veteran special monthly compensation based on loss of use of a creative organ.  As the Board does not have jurisdiction over this matter it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

During the pendency of the appeal, the Veteran claimed entitlement to a total disability rating based on individual unemployability (TDIU) in a claim dated in April 2016.  That claim is pending adjudication with the RO.  However, the issue of a TDIU has also been raised by the record with filing of the increased rating claims on appeal.  A claim for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to service connection for a lumbar spine disability on the merits, sleep apnea, and dysthymic disorder and depression, as well as a rating in excess of 40 percent for type 2 diabetes mellitus, compensable ratings for bilateral hearing loss, and hypertension, and TDIU are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  In an October 1995 rating decision, the RO initially considered and denied the Veteran's claim of entitlement to service connection for arthritis of the back and lower extremities. 

2.  Since the October 1995 rating decision, the RO received additional pertinent service personnel records in July 2007.  These records existed at the time of the RO's October 1995 denial of the Veteran's claim of entitlement to service connection for arthritis of the back and lower extremities, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.  

3.  In February 2016, prior to the promulgation of a Board decision, the Veteran withdrew his appeal as to the issue of entitlement to a compensable rating for erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering the Veteran's claim of entitlement to service connection for a lumbar spine disability, claimed as herniated lumbar disc have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(c) (2015).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

In October 1995, the RO issued a rating decision that denied the Veteran's claim seeking service connection for arthritis of the back and lower extremities.  Notice of the RO's October 1995 rating decision was sent to the Veteran that same month.  He did not file a timely notice of disagreement with this decision, and additional evidence was not received during the appeal period.  Accordingly, that decision is final.  See 38 C.F.R. § 20.201.

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In addition to new and material evidence, 38 C.F.R. § 3.156(c) provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Further, 38 C.F.R. § 3.156(c)(i)(3) provides that any award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

After reviewing the Veteran's record, the Board concludes that additional service personnel records, received after the RO's October 1995 rating decision, are pertinent to the Veteran's claim seeking service connection for a lumbar spine disability. 

The evidence of record demonstrates that pertinent service personnel records were associated with the Veteran's record in July 2007.  Specifically, in April 2007 VA requested the Veteran's personnel file from the National Personnel Records Center.  A response to that request was received at the RO in July 2007.  These service department records document that the Veteran's military occupational specialties included duties as a watercraft engineer, power generation and light wheel vehicle mechanic, petroleum supply specialist, and heavy construction carpenter.  The Veteran's representative argues that each of the duties to which the Veteran was assigned, involved "lifting a lot of heavy stuff[;]" and all of them could very well have contributed to the Veteran's back problems.  Thus, the newly received service personnel records are pertinent to the issue of whether service connection is warranted for the claimed lumbar spine disability.  The service personnel records existed at the time of the RO's October 1995 rating decision; and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.  Since the October 1995 rating decision did not consider these service department records, there does not have to be new and material evidence to reopen this claim, rather, it automatically has to be reconsidered on its underlying merits in light of these service department records.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App. 63 (2008).  Accordingly, reconsideration of the claim seeking entitlement to service connection for a lumbar spine disability is warranted.  38 C.F.R. § 3.156(c).

II.  Withdrawn Claim

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).  

During the February 2016 hearing before the Board, the Veteran stated that he wished to withdraw the appeal of the claim to entitlement to a compensable rating for erectile dysfunction.  VA regulations provide that if a Veteran withdraws an appeal on the record during a hearing, the withdrawal need not be in writing.  Id.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn his appeal and, accordingly, the Board does not have jurisdiction to review the appeal.  38 U.S.C.A. § 7105(d)(5).


ORDER

Reconsideration of the claim of entitlement to service connection for lumbar spine disability, claimed as herniated lumbar disc is granted, and the appeal is granted to that extent only.

The appeal for the issue of entitlement to a compensable rating for erectile dysfunction is dismissed.


REMAND

Given the receipt of additional pertinent service department records, the RO must reconsider the Veteran's original claim seeking entitlement to service connection for a lumbar spine disability.

Pertinent VA treatment records from the Dallas VA Medical Center dated from December 1999 to April 2016 were added to the evidence of record in April 2016.  The bulk of those VA treatment records were clearly not considered in the June 2015 statement of the case and August 2015 supplemental statement of the case.  The Veteran also has not submitted a waiver of RO consideration of this additional evidence.  Accordingly, the RO must review the additional evidence received and issue a supplemental statement of the case with respect to the claims on appeal.  38 C.F.R. §§ 19.31, 20.1304 (2015).

The RO denied the Veteran's claim of entitlement to service connection for dysthymic disorder and depression in its May 2013 rating decision.  In September 2013, the Veteran filed a notice of disagreement contesting that decision.  As the RO has not yet issued a statement of the case addressing the Veteran's service connection claim for dysthymic disorder and depression.  The Board must remand the claim for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of that issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

At the February 2016 hearing before the Board, the Veteran reported that his diabetes mellitus and bilateral hearing loss disabilities had worsened since he was last examined by VA.  A Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The record shows, the Veteran last underwent a VA examination for diabetes mellitus in August 2010; and he last underwent a VA examination for bilateral hearing loss in December 2010, each more than five years ago.  VA's duty to assist includes, when appropriate, the duty to provide a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of his disability, reexamination is required.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds that new VA examinations must be provided in order to assess the current severity of the Veteran's diabetes mellitus and bilateral hearing loss disabilities.

At the February 2016 hearing before the Board, the Veteran testified that he was unemployed and unemployable due to his service-connected disabilities, specifically diabetes.  In April 2016 he submitted a formal claim for TDIU.  In this case, however, TDIU is part and parcel of the determination of the above-captioned increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749, 61 Fed. Reg. 66749(1996).  

In addition, as development of evidence concerning the Veteran's employability is incomplete, the Board finds the increased rating claims on appeal to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, the case is remanded for the following action:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to service connection for dysthymic disorder and depression.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran and his representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

2.  The Veteran must be afforded a comprehensive examination to determine the current severity of his service-connected diabetes mellitus.  The Veteran's record must be made available to the examiner, and the examiner must specify in the examination report that the record had been reviewed.  The examiner must provide an accurate and fully descriptive assessment of the Veteran's diabetes mellitus.  The examiner must specifically indicate whether the Veteran's service-connected diabetes mellitus results in or requires each of the following: insulin; restricted diet; regulation of activities (avoidance of strenuous occupational and recreational activities for its control); and episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations a year or twice monthly visits to a diabetic care provider.  All complications of the Veteran's service-connected diabetes mellitus, type II, must be reported, along with their symptoms.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

3.  The Veteran must be afforded a comprehensive VA audiological examination to assess the current severity of his bilateral hearing loss.  The Veteran's record must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner is asked to complete new audiological testing, to include audiograms with hearing acuity of the right and left ear at 500, 1000, 2000, 3000, and 4000 Decibels, average decibel loss, and speech recognition percentages using the Maryland CNC Word List.  All pertinent symptomatology and findings should be reported in detail, to include impact of the Veteran's hearing on his daily social and occupational tasks.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  The RO must adjudicate the Veteran's claim for entitlement to TDIU.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must reconsider the issue of entitlement to service connection for lumbar spine disability in accordance with 38 C.F.R. § 3.156(c); and readjudicate the issues of entitlement to service connection for sleep apnea and increased ratings for diabetes mellitus, bilateral hearing loss and hypertension currently on appeal, including all evidence added to the record since the issuance of the June 2015 statement of the case and August 2015 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


